DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 6042121).
 	Regarding claim 1, Ma et al. discloses a metal gasket 10 Fig. 1 having a V-shaped circumferential groove on an outer peripheral surface 34 of the metal gasket.  However, Ma et al. fails to explicitly disclose wherein a value of a ratio of a depth of the circumferential groove to a length of the metal gasket in a horizontal direction in a cross section of the metal gasket is 0.1 to 0.95, and a notch angle of the V-shaped circumferential groove is 30 degrees to 120 degrees.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the depth and length of the metal gasket and the angle of V-shaped groove to any number of ranges (i.e. 0.1 to 0.95; 30 degrees to 120 degrees) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
  	Regarding the cross-sectional shape limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the gasket any desired depending upon the application of the gasket and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Moreover, Ma et al. is capable of being any desired shape depending upon the application.  (Also see, Col. 4, Ln. 39-42, Col. 5, Ln. 54-58) 	Regarding claim 2, Ma et al. as modified discloses wherein a surface hardness of the metal gasket 10 (aluminum) is 15 to 250 HV. 	Regarding claim 3, Ma et al. as modified discloses wherein the metal gasket 10 is formed of a metal selected from the group consisting of aluminum, aluminum alloy, stainless steel, inconel, carbon steel, lead, gold, silver, copper and magnesium alloy. 	Regarding claim 4, Ma et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein the value of the ratio of the depth A of the circumferential groove to the length B of the metal gasket is 0.2 or more and 0.9 or less.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the value of the ratio of the depth A of the circumferential groove to the length B of the metal gasket to any number of ranges (i.e. 0.2 or more and 0.9 or less) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claim 5, Ma et al. as modified discloses wherein the notch angle of the V-shaped circumferential groove 36 is 45° or more and 100° or less (Col. 6, Ln. 18-20).

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. Applicant argues that the Ma et al. reference does not disclose or suggest a metal gasket in which a cross-sectional shape of the metal gasket in a direction perpendicular to a radial direction of the metal gasket is a solid circular shape.  This is not persuasive since the Ma et al. reference also discloses that the shape of the gasket can have any desired shape depending upon the application of the gasket, (Col. 4, Ln. 39-42, Col. 5, Ln. 54-58).  Moreover, it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Applicant further argues that the Ma et al. reference would have taught away from a metal gasket having the claimed configuration, stating that the Ma et al. reference explicitly criticizes the C-shaped configuration as problematic.  This is not persuasive, since as discussed above, the Ma et al. reference discloses that the shape of the gasket can have any desired shape depending upon the application of the gasket, (Col. 4, Ln. 39-42, Col. 5, Ln. 54-58).  Moreover, the Ma et al. reference also discloses a realization that a truly superior seal made wholly of metal in the nature of a “C” seal can be effected utilizing a construction that has two spaced structured beams interconnected by a structured column which provides an extensive seal and buckles in a controlled fashion to maintain the seal without shifting of the sealing line or brinelling the mating surfaces of the members to be sealed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675